Citation Nr: 0635688	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  02-21 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San 
Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from December 1987 to 
September 1990.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a July 2002 rating 
decision, by the San Diego, California, Regional Office (RO), 
which denied the veteran's attempt to reopen his claim of 
entitlement to service connection for a psychiatric disorder.  
The veteran perfected a timely appeal to that decision.  

On February 4, 2004, the veteran appeared and offered 
testimony at a hearing before the undersigned Veterans Law 
Judge sitting at the RO.  A transcript of that hearing is of 
record.  

In a September 2004 decision, the Board determined that new 
and material evidence had been submitted and reopened the 
claim of entitlement to service connection for a psychiatric 
disorder.  The Board then remanded the case to the RO for 
additional development of the record and a de novo review of 
the evidence.  The AOJ has since continued to deny the claim, 
on the merits, and has returned the case to the Board for 
further appellate consideration.  


FINDINGS OF FACT

1.  There is no evidence of a psychiatric disorder in 
service.  

2.  The competent medical evidence of record establishes that 
the veteran's current psychiatric disorder did not have its 
onset in service, was not manifested to a compensable degree 
within one year following the veteran's discharge from 
service, and is not otherwise related to service.  


CONCLUSION OF LAW

A psychiatric disorder, to include schizophrenia, was not 
incurred in or aggravated by service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in 
his/her possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  In this case, VA satisfied its duty to notify by 
means of a VCAA letter dated in December 2004.  The letter 
informed the veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.  
Accordingly, the requirements the Court set out in Pelegrini 
have been satisfied.

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, however, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  Although 
the December 2004 letter did not predate the initial rating 
decision, the RO accomplished further review and process as 
shown in a June 2006 supplemental statement of the case sent 
to the veteran.  The veteran has had an opportunity to 
participate in the process of this case, and he has had ample 
opportunity to advise the VA of any relevant and available 
information.  Consequently, the Board finds no prejudice to 
the veteran in proceeding to a decision in this matter.  See 
Mayfield; Bernard v. Brown, 4 Vet. App. 384 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman.  The Board recognizes that the VCAA 
notification from the RO pre-dated, and therefore did not 
specifically comport with, the recent decision of the Court 
in Dingess/Hartman.  However, as service connection is being 
denied in this case, the issues of disability rating and 
effective date do not arise, and notification of such is 
moot.

The Board concludes that the notification received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file.  Medical records including 
VA and nonVA records spanning from 1992 to 2002 were received 
from the Social Security Administration.  Neither the veteran 
nor his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  See also Livesay v. Principi, 15 Vet. App. 165, 
178 (2001) (en banc).  

II.  Factual Background.

The service medical records, including the October 1987 
enlistment examination as well as the August 1990 separation 
examination, are silent with respect to any findings of 
psychiatric complaints or a diagnosis of a psychiatric 
disorder.  The October 1987 examination noted that he used 
marijuana and crystal and has used both that month.  On the 
occasion of his separation examination, in August 1990, the 
psychiatric evaluation was normal.  In a report of medical 
history completed by the veteran at that time, he denied any 
history of "depression or excessive worry" and "nervous 
trouble of any sort."  

Private records from March 1992 reflect that the veteran was 
taken to the emergency department after using marijuana and 
crystal methamphetamine and acting bizarre.  The impression 
was substance abuse.

A July 1992 VA hospitalization summary report shows that the 
veteran was diagnosed with amphetamine abuse, amphetamine 
dependence, alcohol dependence, alcohol abuse and antisocial 
personality disorder.  The veteran admitted amphetamine use 
for the past two years.  

August 1992 records from San Diego County Psychiatric 
Hospital shows that the veteran had been admitted to the 
hospital following an episode of bizarre behavior, which was 
described as his rolling on the grass and appearing to be 
psychotic because he would not answer questions.  The veteran 
was taken to the emergency room.  The examiner stated that 
the veteran was not able to give him much history, but noted 
he had a long history of problems with amphetamines, which 
had resulted in trips to the emergency room.  The examiner 
added that the veteran did not "really have any psychotic 
symptoms."  The veteran denied having any history of 
psychiatric problems independent of amphetamine abuse.  The 
examiner entered diagnoses of amphetamine delusional 
disorder, which he stated was resolving, and amphetamine 
abuse.  Subsequent records from this facility show diagnoses 
of psychosis, rule out organic brain syndrome secondary to 
substance abuse and amphetamine abuse after hospitalization 
from February to April 1993 and amphetamine-induced 
psychosis, resolved, and amphetamine abuse in July 1994.

A February 1993 forensic psychiatric evaluation shows that 
the veteran had been referred for violations of the penal 
code.  This examiner entered diagnoses of history of 
amphetamine abuse and organic mental disorder.  He stated the 
veteran did not suffer from a major mental disorder.  He 
noted the veteran had been psychotic the prior month and had 
been treated with antipsychotic medication, but that the 
veteran was not currently psychotic.  1993 VA treatment 
records show that the veteran was diagnosed with amphetamine 
dependence and schizophrenia.  

In May 1999, the veteran was arrested for acting very 
strangely, and he was brought to a hospital for evaluation; 
following a mental status examination, he was diagnosed with 
rule out polysubstance dependence, amphetamine related 
disorder, psychotic disorder, and probable antisocial 
personality disorder.  The veteran was again brought in for a 
psychiatric evaluation in October 1999, after he was arrested 
when he barged into his ex-girlfriend's apartment.  It was 
noted that the veteran had a history of paranoid 
schizophrenia.  Following a mental status examination, the 
diagnostic impression was schizophrenia, paranoid type.  A 
hospital summary from Sharp Mesa Vista Hospital shows that 
the veteran was brought into the hospital in October 1999 by 
police after some bizarre and threatening behavior; the 
psychiatric diagnoses were schizophrenia, chronic, 
undifferentiated type, in acute exacerbation, and 
polysubstance abuse and dependence.  Subsequent VA and 
private records to May 2002 reflect ongoing periods of 
hospitalizations and treatment for a psychiatric disorder, 
diagnosed as chronic schizophrenia and amphetamine 
dependence.

Of record is a medical statement from Dr. Marc Reiner, dated 
in June 2002, indicating that he treated the veteran while he 
was hospitalized at Sharp Mesa Vista Hospital.  Dr. Reiner 
noted that the veteran reported having experienced symptoms 
of schizophrenia during service.  Dr. Reiner indicated that 
the veteran was encouraged by others to obtain help; however, 
he never sought help, likely because of his paranoid 
ideations.  Dr. Reiner stated hat the veteran indicated that 
he did not use drugs during service which could cause some of 
his symptoms.  Dr. Reiner stated that it appeared from the 
veteran's descriptions that he experienced psychotic symptoms 
during his military service and he continued to be 
chronically psychotic at present with a diagnosis of 
schizophrenia, chronic, undifferentiated type.  

Also of record is a statement from Dr. Jeremy Sable, dated in 
July 2002, indicating that the veteran was currently under 
care for treatment of schizophrenia, which sounded like he 
developed in his adolescence; he noted that his condition was 
often exacerbated by stressful life events.  Dr. Sable stated 
that it was certainly possible that the veteran's condition 
was exacerbated by the stress to which he was exposed in 
military service.  

Received in April 2003 was a copy of a Social Security 
Administration SSA decision, dated in July 2002, which 
determined that the veteran was disabled due to chronic 
schizophrenia; it was determined that his disability began in 
September 1990.  

At his personal hearing in February 2004, the veteran 
indicated that he displayed a lot of symptoms of 
schizophrenia when he was in service; he was told to go on 
sick call, but he never went.  The veteran indicated that he 
has been told that it's normal for someone to develop 
symptoms of schizophrenia around age 20 or 21.  The veteran 
maintained that he was in bad shape after he was discharged 
from service.  He never sought any treatment before he 
entered military service or while he was in service.  The 
veteran indicated that he tried to get into an alcohol and 
drug treatment program at the VA, but he was told that he 
didn't have an alcohol or drug problem, but that he suffered 
from schizophrenia.  

Submitted at the hearing was a medical statement from Dr. 
Nancy Withers, from the San Diego VA outpatient clinic, dated 
in December 2002, indicating that the veteran was unable to 
fulfill his GI education due to his psychiatric illness, 
which began on March 5, 1991.  Dr. Withers stated that the 
veteran remained disabled until November 26, 2002 as a result 
of his schizophrenia, paranoid type.  

In February 2006, the veteran's claims folder was referred to 
a VA examiner for review and opinion.  The examiner noted 
that Dr. W. stated that the veteran was diagnosed with 
schizophrenia in 1991, but nothing in her report indicated 
any documentation for that opinion concerning onset.  The 
examiner indicated that he reviewed the entire claims folder, 
which consisted of outpatient treatment and reports of 
hospitalizations from 1992 forward, nearly on a yearly basis, 
for psychosis and amphetamine abuse.  It was noted that the 
psychosis was usually felt to be schizophrenia; sometimes, it 
was believed to be delusional disorder secondary to 
amphetamine abuse.  The examiner noted that most of the 
hospital admissions were similar; during the admissions, the 
veteran was psychotic and abusing drugs.  In essence, then, 
the veteran carried a diagnosis of schizophrenia.  The 
examiner stated, however, that careful review of the file 
revealed that the first hospitalization and psychiatric 
treatment was in 1992; he was unable to find any evidence of 
diagnosis or treatment in 1991.  The VA examiner stated that 
he found no evidence in the claims file that the veteran's 
schizophrenia was diagnosed or treated before 1992.  

III.  Legal Analysis.

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2006).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  When the 
disease identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. § 3.303(b) (2006).  

Where a veteran has served for 90 days or more during a 
period of war or had peacetime service after December 31, 
1946, and psychosis becomes manifest to a compensable degree 
within one year after termination of such service, such 
disease shall be presumed to have been incurred in service.  
This is a rebuttable presumption.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309.  Where there is a chronic disease shown as such in 
service or within the presumptive period under § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2006).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2006).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In this case, service medical records do not reflect that the 
veteran suffered from a psychiatric disorder while in 
service.  The Board observes that the veteran is currently 
diagnosed as having paranoid type schizophrenia.  However, 
there is no evidence of this diagnosis or manifestation of 
psychosis within one year after his separation from service 
in September 1990.  38 C.F.R. §§ 3.307(a) (3), 3.309(a).  
That is, the Board finds that there is no competent medical 
evidence of record which shows that a psychosis was 
manifested to a degree of 10 percent disabling within the 
one-year period after veteran's separation from active 
service.  In this regard, while a doctor indicated that the 
veteran was diagnosed with schizophrenia in 1991, there is no 
documentation of records which reflects treatment for an 
acquired psychiatric disorder prior to 1993.  

The record does show that the veteran had two periods of 
hospitalization in 1992.  Although the hospital reports 
indicate that the veteran initially appeared psychotic and 
was treated with antipsychotic medication, the discharge 
diagnoses were amphetamine delusional disorder, amphetamine 
abuse, and a personality disorder.  Chronic schizophrenia was 
not indicated until VA records in 1993.    Following a mental 
status examination, he was diagnosed with chronic 
schizophrenia.  This first manifestation of a psychosis falls 
outside the one year presumption period.  Moreover, the 
records contained no suggestion that there was a nexus 
between the veteran's schizophrenia and his period of 
service.  While medical evidence of record shows that the 
veteran suffers from current mental disorders, competent 
medical evidence of record does not show that he suffers from 
an acquired psychiatric disorder etiologically related to 
disease, injury, or events during his active service.  

In support of his claim, the veteran points to the medical 
statements from Dr. Reiner and Dr. Sable, dated in June and 
July 2002, respectively.  It is significant that these 
opinions as to history were based solely upon statements made 
by the veteran.  The Court has held that a medical opinion 
premised upon an unsubstantiated account of a claimant is of 
no probative value.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
upon the recitations of a claimant].  Dr. Reiner made clear 
that it was the veteran's description that indicated 
psychotic symptoms during service; the records, and 
particularly the history provided by the veteran at his 
service discharge refutes the basis for Dr. Reiner's 
statement.  Dr. Sable's statement is speculative and general 
in nature; it goes to exacerbation of symptomatology and not 
to onset of disability or disease.  Again, it was based on 
the veteran's statements. 

A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
The Court of Appeals for Veterans Claims has held that the 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical nexus opinion is 
inadequate when, as in this case, it is unsupported by any 
clinical evidence as a predicate for the opinion.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995).  

Additionally, while the veteran's contentions as to etiology 
of this condition have been considered, as a layperson, he is 
competent to report only on that which he has personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
There is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Dr. Withers' statement of December 2002 pinpointing the onset 
of the veteran's schizophrenia to March 5, 1991, is also 
unsubstantiated by the record.  The basis for the statement 
is unclear, and Dr. Withers has provided no indication that 
she has reviewed the record and provided no rationale for her 
statement.

On the other hand, a VA physician reviewed the record in 
2006.  He noted Dr. Withers' statement but found that the 
record showed no treatment or diagnosis of schizophrenia 
before 1992.  Thus, the competent medical opinion places the 
onset of schizophrenia more than 1 year after the veteran's 
discharge from service.  

As the Board finds that the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107 (West 2002 & Supp. 2006).  
Entitlement to service connection for an acquired psychiatric 
disorder is not warranted.  


ORDER

Service connection for an acquired psychiatric disorder is 
denied.  


____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


